Case 1:19-cv-07795-NRB Document 28-1 Filed 02/20/20 Page 1 of 20

Exhibit A
Case _1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 2 of 20
Case 1:19-cv-07795-NRB Document11 Filed 08/27/19 Page 1 of 18

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
228E58STR LLC,
Plaintiff, Index No. 19-cv-07795 (NRB) (SN)
-against- COMPLAINT
KOLEKSIYON MOBILYA SAN AS., Civil Action
Defendant.
x

 

Plaintiff 228E58STR LLC (“228E58STR” or “Plaintiff’), by and through its attorneys,
Phillips Nizer LLP, as and for its Complaint against Defendant Koleksiyon Mobilya San A.S.
(“Guarantor” or “Defendant”), respectfully alleges as follows:

NATURE OF THE ACTION

1. This is a civil action to enforce a contractual guaranty of payment and
performance arising under a commercial lease of real property located in New York, New York.
2. Plaintiff seeks damages, costs and reasonable attorneys’ fees.

JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(2),
which confers original jurisdiction upon this Court of all civil actions where the matter in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between
a citizen of a State and a citizen of a foreign state.

4. This Court is empowered to issue declaratory relief under 28 U.S.C. §§ 2201 and
2202.

5. This Court has personal jurisdiction over Defendant because Defendant has

consented to the personal jurisdiction of this Court with respect to these claims.

PTLF-000041
Case_1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 3 of 20
Case 1:19-cv-07795-NRB Document11 Filed 08/27/19 Page 2 of 18

6, Venue is proper in the Southern District of New York pursuant to 28 U.S.C.
§ 1391(b) because a substantial part of the events giving rise to these claims occurred in this
judicial district, and because the Defendant has consented to the personal jurisdiction of and
venue in this Court with respect to these claims.

PARTIES

7. Plaintiff 228ES8STR was and is now a limited liability company duly organized
and existing under the laws of the State of New York, with its principal place of business at 115
West 29" Street, New York, New York 10001.

8, Upon information and belief, Defendant is a joint stock company duly organized
and existing under the laws of the foreign state of Turkey, with its headquarters at Haciosman
Bayiri, 35 Cumhuriyet Mah Kefelikoy Baglar Caddesi, Buyukdere Istanbul (Europe), 34457
Turkey.

9, At all relevant times, Plaintiff 228E58STR was and is the owner of real property
located at 228 East 58th Street, New York, New York 10022 (the “Building”).

FACTUAL ALLEGATIONS
A. THE LEASE

10. On or about April 28, 2015, Plaintiff, as landlord, and Koleksiyon USA LLC
(“Tenant”), as tenant, entered into a written lease agreement (the “Lease”) for lease of a portion
of the ground floor space, the second floor space and the basement located in the Building (the
“Premises”), A copy of the Lease is attached to this Complaint as Exhibit 1.

11. The term of the Lease was for a period of ten (10) years, commencing on April 1,
2015, and ending on March 31, 2025. (Lease, Article 2.)

12. | Payment of Fixed Rent (as defined in the Lease) was to be made monthly in

advance on the first day of each calendar month during the term of the Lease according to the

PTLF-000042
Case 1:19-cv-07795-NRB Document 28-1 Filed 02/20/20 Page 4 of 20
Case 1:19-cv-07795-NRB Document11 Filed 08/27/19 Page 3 of 18

Fixed Rent Schedule attached as Exhibit B to the Lease. (Lease, § 3.01.)

13. The Lease provided that in the event that the Lease were to be terminated by
reason of (among other things) Tenant’s default in its payment and/or performance obligations
under the Lease, including Tenant’s abandonment of the Lease, Tenant would nonetheless
remain liable for damages to Plaintiff throughout the unexpired term of the Lease as provided by
Article 26 of the Lease. (Lease, § 24.02.)

14. Article 26 of the Lease stated that in the event that the Lease were to be
terminated by reason of Tenant’s default(s), then, at Plaintiff’s election, Tenant would be liable
to Plaintiff in an amount equal to (among other things), all Fixed Rent and Additional Rent to be
paid by Tenant to Plaintiff throughout the unexpired term of the Lease. (Lease, § 26.01.)

15. As security for Tenant’s performance of its obligations under the Lease, Tenant
was required to deliver a letter of credit in an amount equal to the greater of (i) $463,980.00 or
(ti) fourteen months’ Fixed Rent at the then-applicable rate (the “Letter of Credit”) to Plaintiff.
The term of the Letter of Credit was to be for no less than one (1) year, was to be substantially in
the form attached to the Lease as Exhibit E, and was to renew automatically throughout the term
of the Lease. (Lease, § 37.01.)

16. The Lease also provided that if for any reason whatsoever the Letter of Credit was
not renewed or replaced within ninety (90) days prior to its then-expiration or renewal date,
Plaintiff would have the unconditional right to draw upon the existing Letter of Credit as security
for Tenant’s performance under the Lease. (Lease, § 37.01.)

17. The Lease further provided that Plaintiff has the right, regardless of the exercise
of any other remedy that Plaintiff may have by reason of Tenant’s default under the Lease,

immediately to draw against the Letter of Credit to the extent necessary to cure the amount of

PTLF-000043
Case_1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 5 of 20
Case 1:19-cv-07795-NRB Document 11 Filed 08/27/19 Page 4 of 18

any default and to apply any part of said Letter of Credit to the extent necessary to cure any
default of Tenant, and that Plaintiff's right to draw on the Letter of Credit continues for so long
as Tenant remains in default under the Lease. (Lease, § 37.02.)

B. THE GUARANTY

18. In order to induce Plaintiff to execute the Lease, Defendant, as Guarantor,
executed a written personal guaranty (the “Guaranty”) of all of the terms, covenants and
conditions contained in the Lease between Plaintiff and Tenant. A copy of the Guaranty (which
is attached as Exhibit F to the Lease) is attached to this Complaint as Exhibit 2.

19. The purpose of the Guaranty was to assure Plaintiff that the payment of all rent
and additional rent (including, but not limited to, Fixed Rent, Additional Fixed Rent and
Additional Rent (all as defined in the Lease)) would be the obligation of the Guarantor if the
Tenant did not make such payments. (Guaranty, ] 2.)

20. The Guaranty affirmatively stated that “any liability of the Guarantor for any
claims of [Plaintiff] arising under the Lease shall survive the surrender or termination of the
Lease.” (Guaranty, J 2; emphasis added.)

21. The Guaranty further stated that Plaintiff s “acceptance of a surrender of the
Premises shall not be deemed a release or waiver by [Plaintiff] of any obligation of the Tenant
under the Lease or the Guarantor under this Guaranty.” (Guaranty, § 3; emphasis added.)

22. Additionally, the Guaranty provided that:

This Guaranty is absolute and unconditional and is a guaranty
of payment and performance, not of collection, and Guarantor’s
liability hereunder shall be primary. If there is more than one
individual signing this Guaranty as the Guarantor, the liability of
each of them shall be joint, several and personal. This Guaranty
shall be enforced without the necessity of resorting to or
exhausting any other security or remedy, without the necessity at

any time of having recourse to Tenant and without having
commenced any action against Tenant or having obtained any

PTLF-000044
Case 1:19-cv-07795-NRB Document 28-1 Filed 02/20/20 Page 6 of 20
Case 1:19-cv-07795-NRB Document 11 Filed 08/27/19 Page 5 of 18

judgment against Tenant. The validity of this Guaranty shall not
be affected or impaired by reason of the assertion by Landlord
against Tenant of any of the rights or remedies reserved to landlord
under the Lease. Guarantor agrees that this Guaranty shall remain
in force and effect as to any assignment, transfer, renewal,
modification or extension of the Lease and for any holdover period
after expiration or termination of the Lease. No action or inaction
of Landlord or Tenant shall affect the obligations of Guarantor
hereunder. The Guarantor waives notice of any and all defaults
by Tenant in the payment of Fixed Rent, Additional Fixed Rent,
Additional Rent, or any other charges, and waives notice of any
and all defaults by Tenant in the performance of any of the terms
of the Lease on Tenant’s part to be performed. The Lease may be
modified without Guarantor’s consent and any such modification
signed by Landlord and Tenant shall not release the Guarantor.

(Guaranty, § 4; emphasis added.)
23. The Guaranty further provided that:

Until all terms, covenants and conditions in the Lease on the
Tenant’s part to be paid, kept, performed and observed are fully
paid, kept, performed and observed, the Guarantor: (a) shall have
no right of subrogation against the Tenant by reason of any
payments or acts of performance by the Guarantor, in compliance
with the obligations of the Guarantor hereunder; (b) waives any
right to enforce any remedy which the Guarantor now or hereafter
shall have against the Tenant by reason of any one or more
payments or acts of performance in compliance with the Tenant by
reason of any one or more payments or acts of performance in
compliance with the obligations of the Guarantor hereunder; and
(c) subordinates any liability or indebtedness of the Tenant now or
hereafter held by the Guarantor to the obligations of the Tenant to
Landlord under the Lease.

(Guaranty, §] 5.)

24. Pursuant to the terms of the Guaranty, Guarantor expressly and irrevocably agreed
to be subject to personal jurisdiction in any court of appropriate subject matter jurisdiction in the
City of New York. Guarantor further agreed that all disputes arising out of or relating to the
Premises, the Lease and the Guaranty, and all actions to enforce any obligations of Guarantor in
connection with the Premises, the Lease and the Guaranty, would be adjudicated solely and

exclusively in the New York state and/or Federal courts sitting in New York County. (Guaranty,

PTLF-000045
Case 1:19-cv-07795-NRB Document 28-1 Filed 02/20/20 Page 7 of 20
Case 1:19-cv-07795-NRB Document11 Filed 08/27/19 Page 6 of 18

| 8-9.) Guarantor also agreed to pay all attorneys’ fees, court costs and other expenses incurred
by Plaintiff in enforcing this Guaranty. (Guaranty, J 8.)

C. THE LETTER OF CREDIT

25. Tenant took occupancy of the Premises pursuant to the Lease commencing in or
about April 2015.

26. Onor about April 24, 2015, Tenant delivered its original Letter of Credit to
Plaintiff. However, this Letter of Credit failed to conform in form and/or substance to that
required by Plaintiff pursuant to the Lease.

27. On or about March 14, 2017, Plaintiff advised Tenant that it had been in default
of its obligations under the Lease relating to the Letter of Credit since April 24, 2015, as the
existing Letter of Credit did not conform in form and/or substance to that required by the Lease.
Plaintiff at the time also reminded Tenant that the non-conforming Letter of Credit was due to
expire, and that, as a result of Tenant’s on-going default with respect to the Letter of Credit,
Plaintiff was requiring that Tenant provide a renewed, conforming Letter of Credit.

28. On or about April 7, 2017, Tenant provided another Letter of Credit, with an
expiration date of April 9, 2019, to Plaintiff. However, this Letter of Credit also failed to
confirm in form and/or substance to that required by the Lease.

29. In or about March 2019, both Tenant and Guarantor communicated with Plaintiff
concerning the imminent expiration of the existing Letter of Credit. Both Tenant and Guarantor
requested modifications to the type of security that Plaintiff required for Tenant’s performance of
its obligations under the Lease, and asked Plaintiff to discuss these modifications as they related
to the Lease and to the Guaranty.

D. THE PRE-NEGOTIATION LETTER

30. | Asacondition to any discussions concerning Tenant’s and Guarantor’s requests,

PTLF-000046
Case_1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 8 of 20
Case 1:19-cv-07795-NRB Document11 Filed 08/27/19 Page 7 of 18

Plaintiff required both Tenant and Guarantor to sign a pre-negotiation letter, dated March 29,
2019 (the “Pre-Negotiation Letter”). A copy of the Pre-Negotiation Letter is attached to this
Complaint as Exhibit 3.

31. The Pre-Negotiation Letter expressly provided, among other things, that with
respect to the discussions between and among Plaintiff, Tenant and Guarantor,

[N]o agreement reached with respect to any matter (including,
without limitation, any waiver of any right or remedy) shall have
any effect whatsoever unless such agreement is reduced to writing,
signed and delivered by all parties’ authorized representatives.

(Pre-Negotiation Letter, ] 2.)
32. Pursuant to the Pre-Negotiation Letter, Tenant acknowledged that:

The Lease is in full force and effect and is binding on Tenant in
accordance with their [sic] terms. Tenant shall continue to be
bound by the Lease terms, except to the extent that the Lease may
hereafter be modified by a written agreement duly signed and
delivered as described in paragraph 2, above. [Plaintiff] has not
and does not waive the existence of any events of default under the
Lease. This letter shall not be construed as an amendment,
novation, accord and satisfaction, estoppel, or waiver of
[Plaintiff's] rights under the Lease Documents. Nothing contained
herein shall limit [Plaintiff] in initiating, continuing or otherwise
proceeding to exercise any right or remedy available to [Plaintiff]
under the Lease or otherwise.

(Pre-Negotiation Letter, { 3.)
33. Pursuant to the Pre-Negotiation Letter, Guarantor acknowledged that:

The Guaranty is in full force and effect and is binding on
Guarantor in accordance with their [sic] terms. Guarantor shall
continue to be bound by the Guaranty terms, except to the extent
that the Guaranty may hereafter be modified by a written
agreement duly signed and delivered as described in paragraph 2,
above. [Plaintiff] has not and does not waive the existence of any
events of default under the Lease or the Guaranty. This letter shall
not be construed as an amendment, novation, accord and
satisfaction, estoppel, or waiver of [Plaintiffs] rights under the
Guaranty. Nothing contained herein shall limit [Plaintiff] in
initiating, continuing or otherwise proceeding to exercise any right
or remedy available to [Plaintiff] under the Guaranty or otherwise.

PTLF-000047
Case _1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 9 of 20
Case 1:19-cv-07795-NRB Documenti1 Filed 08/27/19 Page 8 of 18

(Pre-Negotiation Letter, J 4.)
34. Additionally, pursuant to the Pre-Negotiation Letter, both Tenant and Guarantor
acknowledged that:
[A]s of the date hereof, [Plaintiff] has not entered into any
agreements, commitments or understandings with [Tenant and
Guarantor] with respect to the Lease or Guaranty (including,
without limitation, any agreement to modify such documents or
reduce the rental due under the Lease) and that no such
agreements, commitments or understandings will be deemed to

exist absent a future written agreement between [Plaintiff] and
[Tenant and Guarantor] to the contrary.

(Pre-Negotiation Letter, J 8.)

35. Finally, Tenant and Guarantor irrevocably designated and appointed their
attorneys as their authorized agent to accept and acknowledge on their behalf service of any and
all process that may be served in any suit, action or proceeding of the nature referred to herein in
any Federal or State court sitting within the State of New York. (Pre-Negotiation Letter, J 11.)

E. THE LEASE DEFAULTS

36. Following the execution of the Pre-Negotiation Letter, in late March 2019,
Plaintiff entered into negotiations with Tenant and Guarantor concerning their requested
modifications to the Lease and the Guaranty.

37. | When it became apparent that Plaintiff would not agree to the modifications
requested by Tenant and Guarantor, Tenant advised Plaintiff that it would not replace the Letter
of Credit, and that Tenant would abandon the Premises.

38.  Tenant’s statement that it would not replace the Letter of Credit constituted a
breach of the Lease.

39. Tenant’s statement that it intended to abandon the Premises constituted an

anticipatory repudiation of the Lease.

PTLF-000048
Case 1:19-cv-07795-NRB Document 28-1 Filed 02/20/20 Page 10 of 20
Case 1:19-cv-07795-NRB Document11 Filed 08/27/19 Page 9 of 18

40. Tenant and Guarantor then sought to negotiate with Plaintiff for a surrender of the
Premises by Tenant.

4l. On or about April 4, 2019, Plaintiff presented Tenant and Guarantor with the
terms and conditions on which it would agree to a surrender of the Premises by Tenant. Among
other things, those terms and conditions included:

(a) Payment by Tenant of all Fixed Rent, Additional Rent and other amounts
owed under the Lease through the date of surrender of the Premises;

(b) Surrender of the Premises by Tenant on or before June 30, 2019;

(c) An agreement by the parties as to the pre-payment of all other amounts
owed by Tenant under the Lease for the duration of the unexpired Lease term, or some
alternate arrangement satisfactory to Plaintiff;

(d) Draw down by Plaintiff on the Letter of Credit, as liquidated damages for
Tenant’s failure to perform its obligations under the Lease;

(e) Execution by Tenant of a written agreement with Plaintiff for the
surrender of the Premises; and

(f) Delivery by Tenant and Guarantor of a general release to Plaintiff.

42. Upon receiving these terms and conditions from Plaintiff, Tenant focused
primarily on vacating the Premises as soon as possible. Tenant immediately began making
counter-proposals to Plaintiffs required terms and conditions.

43. Onor about April 5, 2019, based upon (a) Tenant’s breach of the Lease by failing
to issue a replacement Letter of Credit within ninety (90) days prior to its April 9, 2019
expiration date; (b) Tenant’s anticipatory repudiation of the Lease; and (c) Tenant’s counter-

proposals to Plaintiff's required terms and conditions, and in order to secure Tenant’s

PTLF-000049
Case_1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 11 of 20
Case 1:19-cv-07795-NRB Document 11 Filed 08/27/19 Page 10 of 18

performance of its obligations under the Lease, Plaintiff drew down on the Letter of Credit in the
amount of $463,980.00, as permitted by the Lease.

44. Plaintiffs exercise of its right to draw against the Letter of Credit in order to
secure Tenant’s performance of its obligations under the Lease was without prejudice to
Plaintiffs exercise of any other remedy available to Plaintiff under the Lease by reason of
Tenant’s defaults in its performance obligations.

45. Following various discussions by the parties during April 2019 concerning
Plaintiff's required terms and conditions, Plaintiff submitted its proposed written lease
modification and surrender agreement to Tenant and Guarantor.

46. Among other things, Plaintiffs proposed lease modification and surrender
agreement required:

(a) Payment by Tenant and/or by Guarantor of all Fixed Rent, Additional

Rent and other amounts owed under the Lease through the date of surrender of the

Premises;

(b) Draw down by Plaintiff on the Letter of Credit, as liquidated damages for

Tenant’s failure to perform its obligations under the Lease;

(c) A payment by Guarantor of an additional amount in respect of all sums
due under the unexpired Lease term, as required by the Guaranty; and
(d) A release of the Plaintiff by Tenant and Guarantor.

47. Tenant and Guarantor rejected Plaintiff's terms and conditions for the proposed
lease modification and surrender agreement.

48. On or about May 17, 2019, Tenant tendered payment of Fixed Rent in respect of

the month of May 2019 to Plaintiff.

10

PTLF-000050
Case 1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 12 of 20
Case 1:19-cv-07795-NRB Document11 Filed 08/27/19 Page 11 of 18

49. On or about May 24, 2019, Tenant abandoned and vacated the Premises, without
Plaintiffs consent or authorization.

50. On or about May 28, 2019, Tenant delivered to Plaintiff a unilateral
acknowledgment of Tenant’s surrender of the Premises.

51. The Lease has not been modified, is in full force and effect, and is binding on
Tenant in accordance with its terms.

52. On June 1, 2019, Tenant’s payment of Fixed Rent for the month of June 2019, in
the amount of Thirty-Seven Thousand One Hundred Forty-One and 79/100 Dollars ($37,141.79)
became due and payable, together the amount of One Thousand Seven Hundred Seventy-Three
and 92/100 Dollars ($1,773.92) for Additional Rent, for a total amount of Thirty-Eight Thousand
Nine Hundred Fifteen and 71/100 Dollars ($38,915.71).

53. On July 1, 2019, Tenant’s payment of Fixed Rent for the month of July 2019, in
the amount of Thirty-Seven Thousand One Hundred Forty-One and 79/100 Dollars ($37,141.79)
became due and payable, together the amount of One Thousand Seven Hundred Seventy-Three
and 92/100 Dollars ($1,773.92) for Additional Rent, for a total amount of Thirty-Eight Thousand
Nine Hundred Fifteen and 71/100 Dollars ($38,915.71).

54. On August 1, 2019, Tenant’s payment of Fixed Rent for the month of August
2019, in the amount of Thirty-Seven Thousand One Hundred Forty-One and 79/100 Dollars
($37,141.79) became due and payable, together the amount of One Thousand Seven Hundred
Seventy-Three and 92/100 Dollars ($1,773.92) for Additional Rent, for a total amount of Thirty-
Eight Thousand Nine Hundred Fifteen and 71/100 Dollars ($38,915.71).

55. Tenant has not made any payment of Fixed Rent, Additional Rent or any other

amounts owed to Plaintiff under the Lease for June 2019, July 2019 and August 2019.

11

PTLF-000051
Case 1:19-cv-07795-NRB__Document 28-1 Filed 02/20/20 Page 13 of 20
Case 1:19-cv-07795-NRB Document11 Filed 08/27/19 Page 12 of 18

56. As arresult of Tenant’s failures to pay the amounts owed for Fixed Rent and
Additional Rent for the months of June 2019, July 2019 and August 2019, Tenant also owes
Plaintiff late fees in the amount of Four Thousand Five Hundred and 00/100 Dollars ($4,500.00).

57.  Tenant’s failure to pay Fixed Rent, Additional Rent or any other amounts owed to
Plaintiff under the Lease constitutes a default by Tenant of its payment obligations under the
Lease.

58. Tenant’s abandonment of the Premises constitutes a default by Tenant of its
performance obligations under the Lease.

59. Asaresult of its payment and performance defaults under the Lease, Tenant
became liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and any and all
other amounts due to Plaintiff over the unexpired Lease term.

60. Onor about August 5, 2019, Plaintiff served Tenant with notice of Plaintiff's
intention to end the term of the Lease based upon Tenant’s defaults.

61. Onor about August 13, 2019, based upon Tenant’s defaults, Plaintiff served
Tenant with notice of Plaintiffs termination of the Lease, as of August 11, 2019, together with
Plaintiff's demand for all unpaid rent and other damages under the Lease.

62. The Guaranty has not been modified, is in full force and effect, and is binding on
Guarantor in accordance with its terms.

FIRST CAUSE OF ACTION
(Breach of Lease)

63. Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1
through 62 of this Complaint, as if fully set forth herein.
64. The Guaranty provided that in the event of a default by Tenant in any of its

payment and/or performance obligations under the Lease, Guarantor would make payment of all

12

PTLF-000052
Case _1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 14 of 20
Case 1:19-cv-07795-NRB Document11 Filed 08/27/19 Page 13 of 18

Fixed Rent, Additional Rent and any and all other amounts (including damages, costs, fees and
expenses or arrears) due to Plaintiff.

65. Tenant breached the Lease by failing to pay Plaintiff Fixed Rent, Additional Rent
and other amounts due under the Lease for June 2019, July 2019 and August 2019, as a result of
which Tenant is in default of its payment obligations under the Lease.

66. Tenant breached the Lease by abandoning the Premises on or about May 24,
2019, as a result of which Tenant is in default of its performance obligations under the Lease.

67. As arresult of its payment defaults under the Lease, Tenant became liable to
Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and other amounts due to
Plaintiff through August 2019, in the amount of One Hundred Twenty-One Thousand Two
Hundred Forty-Seven and 10/100 Dollars ($121,247.10).

68. Further, as a result of its payment and performance defaults under the Lease,
Tenant also became liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and
any and all other amounts due to Plaintiff over the unexpired Lease term. As of September 1,
2019, the total amount due over the unexpired Lease term is Two Million Eight Hundred Sixteen
Thousand One Hundred Twenty-Three and 43/100 Dollars ($2,816,123.43). When discounted
pursuant to Section 26.01 of the Lease, the new present value of the amount of due over the
unexpired Lease term is Two Million Four Hundred Seventy-Four Thousand Four Hundred
Sixty-Four and 20/100 Dollars ($2,474,464.20). After application of amounts credited to Tenant,
the amount owed by Tenant to Plaintiff over the unexpired Lease term is believed to be not less
than Two Million Ten Thousand Four Hundred Eighty-Four and 20/100 Dollars ($2,010,484.20).

69. Defendant, as Guarantor, waived notice of any and all defaults by Tenant in its

payment and/or performance obligations under the Lease.

13

PTLF-000053
Case _1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 15 of 20
Case 1:19-cv-07795-NRB Document 11 Filed 08/27/19 Page 14 of 18

70.  Asaresult of Tenant’s payment defaults under the Lease, Defendant, as
Guarantor, is liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and any
and all other amounts due to Plaintiff through August 2019, in the amount of One Hundred
Twenty-One Thousand Two Hundred Forty-Seven and 10/100 Dollars ($121,247.10).

71. Further, as a result of Tenant’s payment and performance defaults under the
Lease, Defendant, as Guarantor, also is liable to Plaintiff for payment of all unpaid Fixed Rent,
Additional Rent and any and all other amounts due to Plaintiff over the unexpired Lease term.
As of September 1, 2019, the total amount due over the unexpired Lease term is Two Million
Eight Hundred Sixteen Thousand One Hundred Twenty-Three and 43/100 Dollars
($2,816,123.43). When discounted pursuant to Section 26.01 of the Lease, the new present value
of the amount of due over the unexpired Lease term is Two Million Four Hundred Seventy-Four
Thousand Four Hundred Sixty-Four and 20/100 Dollars ($2,474,464.20). After application of
amounts credited to Tenant, the amount owed by Tenant to Plaintiff over the unexpired Lease
term is believed to be not less than Two Million Ten Thousand Four Hundred Eighty-Four and
20/100 Dollars ($2,010,484.20).

72. No amount in respect of unpaid Fixed Rent, Additional Rent or any other amount
due to Plaintiff over the unexpired Lease term has been paid by either Tenant or Guarantor.

73. Consequently, Plaintiff has suffered damages and is entitled to judgment against
Defendant, as Guarantor, for payment of Fixed Rent, Additional Rent, and late charges and fees
through August 2019, in the amount of One Hundred Twenty-One Thousand Two Hundred
Forty-Seven and 10/100 Dollars ($121,247.10); additionally, Plaintiff has also suffered damages
and is entitled to judgment against Defendant, as Guarantor, for payment of all unpaid Fixed

Rent, Additional Rent and any and all other amounts due to Plaintiff over the unexpired Lease

14

PTLF-000054
Case _1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 16 of 20
Case 1:19-cv-07795-NRB Document11 Filed 08/27/19 Page 15 of 18

term, in an amount to be determined at trial, but that Plaintiff believes to be (after discounting
and application of amounts credited to Tenant) not less than Two Million Ten Thousand Four
Hundred Eighty-Four and 20/100 Dollars ($2,010,484.20); together with interest on all such
amounts, costs and attorneys’ fees.

SECOND CAUSE OF ACTION
(Action to Enforce Guaranty)

74. Plaintiff repeats and re-alleges each and every allegation set forth in Paragraphs 1
through 73 of this Complaint, as if fully set forth herein.

75. On or about May 24, 2019, Tenant abandoned the Premises, in violation of the
Lease.

76.  Tenant’s abandonment of the Premises constitutes a default of its performance
obligations under the Lease.

77. Tenant failed to pay Plaintiff Fixed Rent, Additional Rent and other amounts due
under the Lease on June 2019, July 2019 and August 2019.

78.  Tenant’s failure to pay Plaintiff Fixed Rent, Additional Rent and other amounts
due under the Lease for June 2019, July 2019 and August 2019 constitutes a default of Tenant’s
payment obligations under the Lease.

79. Asa result of its payment defaults under the Lease, Tenant became liable to
Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and other amounts due to
Plaintiff through August 2019, in the amount of One Hundred Twenty-One Thousand Two
Hundred Forty-Seven and 10/100 Dollars ($121,247.10).

80. Further, as a result of its payment and performance defaults under the Lease,
Tenant also became liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and

any and all other amounts due to Plaintiff over the unexpired Lease term. As of September 1,

15

PTLF-000055
Case 1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 17 of 20
Case 1:19-cv-07795-NRB Document 11 Filed 08/27/19 Page 16 of 18

2019, the total amount due over the unexpired Lease term is Two Million Eight Hundred Sixteen
Thousand One Hundred Twenty-Three and 43/100 Dollars ($2,816, 123.43). When discounted
pursuant to Section 26.01 of the Lease, the new present value of the amount of due over the
unexpired Lease term is Two Million Four Hundred Seventy-Four Thousand Four Hundred
Sixty-Four and 20/100 Dollars ($2,474,464.20). After application of amounts credited to Tenant,
the amount owed by Tenant to Plaintiff over the unexpired Lease term is believed to be not less
than Two Million Ten Thousand Four Hundred Eighty-Four and 20/100 Dollars ($2,010,484.20).

81. Defendant, as Guarantor, waived notice of any and all defaults by Tenant in its
payment and/or performance obligations under the Lease.

82. Asaresult of Tenant’s payment defaults under the Lease, Defendant, as
Guarantor, is liable to Plaintiff for payment of all unpaid Fixed Rent, Additional Rent and any
and all other amounts due to Plaintiff through August 2019, in the amount of One Hundred
Twenty-One Thousand Two Hundred Forty-Seven and 10/100 Dollars ($121,247.10).

83. Further, as a result of Tenant’s payment and performance defaults under the
Lease, Defendant, as Guarantor, also is liable to Plaintiff for payment of all unpaid Fixed Rent,
Additional Rent and any and all other amounts due to Plaintiff over the unexpired Lease term.

As of September 1, 2019, the total amount due over the unexpired Lease term is Two Million
Eight Hundred Sixteen Thousand One Hundred Twenty-Three and 43/100 Dollars

($2,816, 123.43). When discounted pursuant to Section 26.01 of the Lease, the new present value
of the amount of due over the unexpired Lease term is Two Million Four Hundred Seventy-Four
Thousand Four Hundred Sixty-Four and 20/100 Dollars ($2,474,464.20). After application of
amounts credited to Tenant, the amount owed by Tenant to Plaintiff over the unexpired Lease

term is believed to be not less than Two Million Ten Thousand Four Hundred Eighty-Four and

16

PTLF-000056
Case 1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 18 of 20
Case 1:19-cv-07795-NRB Documentii Filed 08/27/19 Page 17 of 18

20/100 Dollars ($2,010,484 .20).

84. | No amount in respect of unpaid Fixed Rent, Additional Rent or any other amount
due to Plaintiff over the unexpired Lease term has been paid by either Tenant or Guarantor.

85. Consequently, Plaintiff has suffered damages and is entitled to judgment against
Defendant, as Guarantor, for payment of Fixed Rent, Additional Rent, and late charges and fees
through August 2019, in the amount of One Hundred Twenty-One Thousand Two Hundred
Forty-Seven and 10/100 Dollars ($121,247.10); additionally, Plaintiff has also suffered damages
and is entitled to judgment against Defendant, as Guarantor, for payment of all unpaid Fixed
Rent, Additional Rent and any and all other amounts due to Plaintiff over the unexpired Lease
term, in an amount to be determined at trial, but that Plaintiff believes to be (after discounting
and application of amounts credited to Tenant) not less than Two Million Ten Thousand Four
Hundred Eighty-Four and 20/100 Dollars ($2,010,484.20);; together with interest on all such
amounts, costs and attorneys’ fees.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff 228E58STR LLC prays for the following relief.

A. Issuance of a declaratory judgment that Tenant breached its obligations under the
Lease, and that by virtue of Tenant’s breach of its obligations under the Lease,
Guarantor ts liable to Plaintiff under the Guaranty;

B. Compensatory damages through August 2019, in the amount of One Hundred
Twenty-One Thousand Two Hundred Forty-Seven and 10/100 Dollars
($121,247.10);

C. Compensatory damages in an amount to be determined at trial, but not less than
Two Million Ten Thousand Four Hundred Eighty-Four and 20/100 Dollars

($2,010,484.20);

17

PTLF-000057
Case _1:19-cv-07795-NRB_ Document 28-1 Filed 02/20/20 Page 19 of 20
Case 1:19-cv-07795-NRB Document11i Filed 08/27/19 Page 18 of 18

D. Consequential and incidental damages in an amount to be determined at trial;
E. Prejudgment interest;

F. Attorneys’ fees and costs of the action; and

G. Such other relief as this Court shall deem just and proper.

Dated: New York, New York
August 20, 2019

18

Respectfully submitted,

PHILLIPS NIZER LLP

By:___/s/ Laura lk. Longobardi
Laura E. Longobardi
LLongobardi@phillipsnizer.com
Richard P. Kaye

rkaye@ phillipsnizer.com

485 Lexington Avenue, 14" Floor
New York, New York 10017
Telephone: (212) 977-9700
Telecopter: (212) 262-5152

Attorneys for Plaintiff 228E58STR LLC

PTLF-000058
Case 1:19-cv-07795-NRB Document 28-1 Filed 02/20/20 Page 20 of 20

Username: PHILLIPS\1212

HeHHH oft FRR ORHHHH | HHH HHH HHH | HHH HHH #

t# # # # # # # # + # # HH
7 # # # # # # # + # #
+ # FEE # # # # 7 # HHH
HHHH # 8 # # # # # HHH #
# # # # t+ + # # # # #
# # 86+ # # + # # # # #H | #

HHH eet HHH FH HHH | HHH HHHHH OHHH # HHH

# HHH # HHH
HHH # # HHH # 8 6#

# # # #

# # # #

# # # #

# # # #

# # # # + 8 8#

HHHHH | HHH HHHHH | HHH

Job : 194
Date: 2/20/2020
Time: 6:52:04 PM
